Case: 16-20533      Document: 00513975719         Page: 1    Date Filed: 05/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals
                                    No. 16-20533                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                             May 2, 2017
                                                                           Lyle W. Cayce
LUCINDA FRANCIS,                                                                Clerk

                                                 Plaintiff-Appellant
v.

SOUTH CENTRAL ACTION COUNCIL, INCORPORATED, doing business
as Central Care Community Health Center,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-1277


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Lucinda Francis sued her former employer,
Defendant-Appellee South Central Action Council, Incorporated, asserting
claims arising from the termination of her employment.                         She alleged
discrimination based on age in violation of the ADEA and on national origin in




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20533    Document: 00513975719     Page: 2   Date Filed: 05/02/2017



                                 No. 16-20533
violation of Title VII. She also asserted a wrongful discharge claim under
ERISA.

      In its lengthy and exhaustive opinion and order granting South Central’s
motion for summary judgment of dismissal, the district court patiently detailed
the facts and law applicable to Francis’s claims, explaining the reasons why
her action could not survive South Central’s summary judgment motion. We
have carefully considered that opinion in light of the record on appeal,
including the parties’ briefs and record excerpts, and we conclude that the
district court’s judgment is not only free of error but imminently correct in all
respects. For us to write further would add nothing. We therefore affirm the
district court’s Final Judgment of April 25, 2016 for the reasons expressed in
that court’s Memorandum Opinion and Order of even date.

AFFIRMED.




                                       2